Citation Nr: 1422226	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-20 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to benefits in an amount equal to the Veteran's rate of payment of VA compensation for the month of the Veteran's death.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.  He died in October 2010.  The Veteran was never married, and was without issue.  The appellant is the Veteran's cousin who was his caretaker during his life, and is the executor of his estate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied the appellant's claim as a claim for accrued benefits.


FINDINGS OF FACT

1. The appellant is the Veteran's cousin, and the executor of his estate.

2. There is no legal basis on which the appellant, either as a representative of his late cousin's estate, or in his own right, may be entitled to benefits in an amount equal to the Veteran's rate of payment of VA compensation for October 2010, the month of the Veteran's death.


CONCLUSION OF LAW

The legal criteria for payment of benefits equal to the rate of payment of the Veteran's VA compensation for the month of his death have not been met.  38 U.S.C.A. §§ 5107, 5310(a) (West 2002 & Supp. 2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation. See Manning v. Principi, 16 Vet. App. 534, 542   (2002); VAOPGCPREC 5-2004 (June 23, 2004).
	
The appellant contends that he, as the Veteran's executor of his estate, and the bearer of the Veteran's funeral expenses, is entitled to the Veteran's month of death check.  The Board does not dispute that the appellant is the executor of the Veteran's estate, nor that the appellant may have incurred significant expenses for the Veteran's burial, nor that the appellant may be the Veteran's closest living relative.  However, the Board finds that, even with no dispute as to the facts of the case, there is simply no legal basis on which the appellant's claim can be granted.


In this case, the Veteran died in October 2002.  He died having never married, and having no children.  The appellant, the Veteran's cousin, was the Veteran's caretaker prior to his death, and is the executor of the Veteran's will.  As such, the Appellant incurred expenses related to the Veteran's funeral.  The claims file does show that a $2,000.00 payment was made directly to the Veteran's funeral home for the Veteran's burial expenses, as the Veteran's death was found to be service connected.  However, the appellant's claim for accrued benefits was denied as the Veteran was found to not be owed any money at the time of his death.  The appellant has consistently argued that he should be provided with the Veteran's month of death check, as he incurred significant expense in the final care and burial of the Veteran, and that to not provide him that check, which the Veteran's surviving spouse would have received had he one, is discrimination.

The relevant regulation pertaining to the month of death check can be found at 38 U.S.C.A. § 5310(a), which indicates that, in general, a surviving spouse of a Veteran is entitled to a benefit for the month of the Veteran's death if at the time of the Veteran's death, the Veteran was receiving compensation or pension under chapter 11 or 15 of this title; or the Veteran is determined for purposes of section 5121 or 5121A of this title as having been entitled to receive compensation or pension under chapter 11 or 15 of this title for the month of the Veteran's death.  The amount of the benefit under paragraph (1) is the amount that the Veteran would have received under chapter 11 or 15 of this title, as the case may be, for the month of the Veteran's death had the Veteran not died.

The relevant regulation defines "surviving spouse" as a person of the opposite sex whose marriage to the Veteran meets the requirements of § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50 (2002). 

While the appellant is apparently the closest surviving relation to the Veteran and the executor of his will, the appellant is not the "surviving spouse" for purposes of payment of benefits at the Veteran's rate of VA compensation for October 2010, the month of his death.  As such, there is simply no legal basis on which to grant this benefit.

The Board is cognizant that, in the context of accrued benefits, an appellant who has incurred significant expenses for the Veteran's funeral, above those already paid to the Veteran's funeral home by the VA based on his service connected death, would be entitled to the month of the Veteran's death check to help reimburse him for those expenses.  However, 38 U.S.C.A. § 5310(a) is very clear that it pertains specifically only to the issue of the month of death check, and further, specifically indicates that only the Veteran's surviving spouse would be eligible for that specific benefit.  In essence, the benefit payable under 38 U.S.C.A. § 5310 is not a periodic monetary benefit that was payable to the Veteran (it is a one-time payment payable to a surviving spouse); therefore, it is not an "accrued benefit."  See 38 U.S.C.A. § 5121(a).  

The Board is not unsympathetic to the Appellant's situation, and appreciates the fact that the Appellant took care of the Veteran through his final illness and incurred expenses related to that and the Veteran's funeral, however, the law simply does not allow the payment of a month of the Veteran's death check to anyone other than the Veteran's surviving spouse.  As the Veteran has no surviving spouse, this benefit may not be paid, and the appellant's claim is without legal merit.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  As such, the appellant's claim must be denied.


ORDER

Entitlement to benefits equal to the Veteran's rate of payment of VA compensation for the month of the Veteran's death is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


